IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 39 EAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
CHARLES E. SMITH, JR.,        :
                              :
                Petitioner    :


                                      ORDER


PER CURIAM

      AND NOW, this 20th day of April, 2015, the Petition for Allowance of Appeal and

Application for Leave to File Amendment are DENIED.